Case 1:19-cv-17406-RBK-JS Document 17 Filed 02/23/21 Page 1 of 3 PageID: 801




NOT FOR PUBLICATION

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
__________________________________
                                    :
BRANCH BANKING AND TRUST            :
COMPANY,                            :
                                    :
            Plaintiff,              :      Civil No. 19-17406 (RBK/JS)
                                    :
            v.                      :      JUDGMENT IN FAVOR OF
                                    :      PLAINTIFF AGAINST DEFENDANT
PAUL’S GASOLINE SERVICES, INC., :
CHHATTARPAL SINGH and BALBIR :
KAUR,                               :

            Defendants.
__________________________________

KUGLER, United States District Judge:

       This matter comes before the Court on Plaintiff Truist Bank’s Motion for Default

Judgment (Doc. No. 14) and Application for Expenses (Doc. No. 15); and for the reasons set

forth in the accompanying Opinion IT IS HEREBY ORDERED that:

   1. Plaintiff’s Motion for Default Judgment is GRANTED with the exception of the

       application for attorney’s fees. Because we DENIED without prejudice this application

       for attorney’s fees, Plaintiff may file further documentation to support it; and

   2. The Application for Expenses is GRANTED; and

   3. JUDGMENT SHALL BE ENTERED against Defendants Singh and Kaur in the

       amount of $703,902.75, jointly and severally, as set forth in the underlying loan

       agreements.

Dated: 2/19/2021                                             s/ Robert B. Kugler
                                                             ROBERT B. KUGLER
                                                             United States District Judge



                                                 1
Case 1:19-cv-17406-RBK-JS Document 17 Filed 02/23/21 Page 2 of 3 PageID: 802




                                     2
Case 1:19-cv-17406-RBK-JS Document 17 Filed 02/23/21 Page 3 of 3 PageID: 803




                                     3
